United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3827
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                       Carlos Armando Zazueta-Arrellano

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Nebraska
                                 ____________

                            Submitted: June 17, 2022
                             Filed: August 11, 2022
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Carlos Armando Zazueta-Arrellano moved to suppress evidence of firearms
and drug paraphernalia that law enforcement discovered when arresting a fugitive at
Zazueta-Arrellano’s house.       Zazueta-Arrellano argued law enforcement’s
“protective sweep” of his house, which revealed the challenged evidence, was
unconstitutional. The district court1 disagreed and denied Zazueta-Arrellano’s
motion to suppress. Zazueta-Arrellano conditionally pled guilty to possessing
firearms as a person unlawfully present in the United States, see 18 U.S.C.
§ 922(g)(5)(A), and was sentenced to 30 months of imprisonment. He now appeals.
Because we agree that law enforcement’s protective sweep complied with the Fourth
Amendment, we affirm.

                                     I. Analysis

         We review de novo the district court’s conclusion that the protective sweep of
Zazueta-Arrellano’s house was permissible. See United States v. Waldner, 425 F.3d
514, 517 (8th Cir. 2005). Under the Fourth Amendment, police officers who arrest
someone at a residence may conduct “a quick and limited search of [the] premises
. . . to protect the safety of police officers or others.” United States v. Waters, 883
F.3d 1022, 1026 (8th Cir. 2018) (quoting Maryland v. Buie, 494 U.S. 325, 327
(1990)). To conduct such a “protective sweep” without a search warrant, the
searching officer must reasonably believe, “based on specific and articulable facts
. . . [and] the rational inferences from those facts,” that the residence harbors an
individual posing a danger to those on the scene. United States v. Alatorre, 863 F.3d
810, 813 (8th Cir. 2017) (emphasis omitted) (quoting Buie, 494 U.S. at 327).
Although a protective sweep “may extend only to a cursory inspection of those
spaces where a person may be found,” Waldner, 425 F.3d at 517 (quoting Buie, 494
U.S. at 335), “[d]uring a properly limited protective sweep, the police may seize an
item that is in plain view if its incriminating character is immediately apparent.”
United States v. Green, 9 F.4th 682, 691 (8th Cir. 2021) (quoting United States v.
Green, 560 F.3d 853, 856 (8th Cir. 2009)).




      1
       The Honorable Robert F. Rossiter, Jr., then United States District Judge for
the District of Nebraska, now Chief Judge, adopting the findings and
recommendation of the Honorable Michael D. Nelson, United States Magistrate
Judge for the District of Nebraska.
                                      -2-
      Zazueta-Arrellano argues law enforcement’s protective sweep violated the
Fourth Amendment because the searching officers did not reasonably believe an
individual inside his house threatened their safety. Zazueta-Arrellano concedes that
law enforcement knew an individual was inside his house when they conducted the
protective sweep, but he denies law enforcement had sufficient reason to believe this
individual was dangerous. We disagree.

       At an evidentiary hearing on Zazueta-Arrellano’s motion to suppress,
Investigator Dail Fellin, who conducted the protective sweep, articulated sufficient,
specific facts to justify the protective sweep. Fellin testified law enforcement had
observed four individuals enter the house, including Jesus Miranda, the fugitive
whom officers sought to arrest. Yet only three individuals, including Miranda and
Zazueta-Arrellano, emerged when officers commanded everyone inside the house to
exit. Fellin also testified law enforcement had received information that there were
weapons in the house and that an assault had occurred inside. He explained that
officers arresting Miranda were concerned for their safety because the fourth
individual did not come out along with the others and potentially had access to
weapons in the house. Given Investigator Fellin’s testimony, we agree with the
district court’s conclusion that law enforcement reasonably believed an individual
inside Zazueta-Arrellano’s house posed a danger to those on the scene. Thus, we
hold law enforcement’s protective sweep complied with the Fourth Amendment.

                                  II. Conclusion

      We affirm the judgment of the district court.
                      ______________________________




                                         -3-